RIVES, Circuit Judge
(concurring):
This case is close on its facts to our recent decision in Smith v. M/V Gisna, 5 Cir. 1966, 362 F.2d 164, where we affirmed under the clearly erroneous scope of review. In that case, however, the accident occurred when the load or the sling used in the loading operation struck the coaming thereby releasing the rolls of newsprint. That occurrence could be explained by the failure of the two winchmen to work together in properly lowering the load. In the present case the district judge found that there was no evidence of negligence on the part of the crane operator. There appears to be no evidence of negligence of any of the longshoremen in the steepness of the angle at which the beam was placed for loading or otherwise. Compare Ferrante v. Swedish American Lines, 3 Cir. 1964, 331 F.2d 571. There is simply no explanation for the accident, except either the choice of an improper method of loading1 or the unfitness of the sling used to lower the beam. Under the principles established in the Second Circuit and in this Circuit,2 I agree that the necessary conclusion is that unseaworthiness of the ship caused the injury to Marshall. I therefore concur.

. Which would amount to unseaworthiness. See cases cited in footnote 3 to opinion.


. Van Carpals v. The SS American Harvester, 2 Cir. 1961, 297 F.2d 9; Walker v. Harris, 5 Cir. 1964, 355 F.2d 185; Mills v. Mitsubishi Shipping Co., 5 Cir. 1966, 358 F.2d 609.